SECURITIES PURCHASE AGREEMENT
 
Dated as of March  13, 2009
 
among
 
FREZER, INC.
 
and
 
THE PURCHASERS LISTED ON EXHIBIT A
 

--------------------------------------------------------------------------------


 
Table of Contents
 

   
Page
     
ARTICLE I
Purchase and Sale of Securities
1
     
Section 1.1
Purchase and Sale of Securities
1
     
Section 1.2
Conversion Shares
2
     
Section 1.3
Purchase Price and Closing
2
     
Section 1.4
Share Exchange Transaction
2
     
ARTICLE II
Representations and Warranties
2
     
Section 2.1
Representations and Warranties of the Company
2
     
Section 2.2
Representations and Warranties of the Purchasers
12
     
ARTICLE III
Covenants
15
     
Section 3.1
Securities Compliance
15
     
Section 3.2
Registration and Listing
15
     
Section 3.3
Compliance with Laws
15
     
Section 3.4
Keeping of Records and Books of Account
15
     
Section 3.5
Amendments
16
     
Section 3.6
Other Agreements
16
     
Section 3.7
Distributions
16
     
Section 3.8
Use of Proceeds
16
     
Section 3.9
Reservation of Shares
16
     
Section 3.10
Disposition of Assets
16
     
Section 3.11
Reporting Status
16
     
Section 3.12
Disclosure of Material Information
16
     
Section 3.13
No Commissions in connection with Conversion of Notes
17
     
Section 3.14
Reverse Stock Split
17

 
i

--------------------------------------------------------------------------------


 
Table of Contents
 

 
Page
     
ARTICLE IV
CONDITIONS
17
     
Section 4.1
Conditions Precedent to the Obligation of the Company to Sell the Units
17
     
Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Purchase the Units
18
     
ARTICLE V
Legend
19
     
Section 5.1
Legend
19
     
ARTICLE VI
Indemnification
21
     
Section 6.1
General Indemnity
21
     
Section 6.2
Indemnification Procedure
21
     
ARTICLE VII
Miscellaneous
22
     
Section 7.1
Fees and Expenses
22
     
Section 7.2
Capital Contribution
22
     
Section 7.4
Specific Enforcement, Consent to Jurisdiction
23
     
Section 7.5
Entire Agreement; Amendment
23
     
Section 7.6
Notices
24
     
Section 7.7
Waivers
24
     
Section 7.8
Headings
24
     
Section 7.9
Successors and Assigns
24
     
Section 7.10
No Third Party Beneficiaries
24
     
Section 7.11
Governing Law
24
     
Section 7.12
Survival
24
     
Section 7.13
Counterparts
25
     
Section 7.14
Publicity
25

 
ii

--------------------------------------------------------------------------------


 
Table of Contents
 

 
Page
Section 7.15
Severability
25
     
Section 7.16
Further Assurances
25

 
iii

--------------------------------------------------------------------------------


 
SECURITIES PURCHASE AGREEMENT
 
This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of March 13,
2009 by and among Frezer, Inc, a Nevada corporation (the “Company”), and each of
the Purchasers of Units whose names are set forth on Exhibit A hereto
(individually, a “Purchaser” and collectively, the “Purchasers”).
 
The parties hereto agree as follows:
 
ARTICLE I
 
Purchase and Sale of Securities
 
Section 1.1     Purchase and Sale of Securities.  Upon the following terms and
conditions, the Company shall issue and sell to the Purchasers and each of the
Purchasers shall purchase from the Company, Units (the “Units”), each Unit
consisting of a convertible secured promissory note in the principal amount of
$10,000  (the “Notes”), convertible into shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”) at the initial rate of one share
of Common Stock for each $0.1597 in principal amount without any interest on the
Note converted, and a warrant (the “Warrants”) to purchase 14,401 shares of
Common Stock at an exercise price of $0.1916 per share, such number of shares
and exercise price being subject to adjustment in certain circumstances to
protect the holder from dilution. The Notes shall be in the form of Exhibit A
attached hereto and the Warrants shall be in the form of Exhibit B attached
hereto. The outstanding principal amount of the Notes shall bear interest at the
rate of 15% per annum. All principal with or without accrued interest on the
Notes shall be due and payable on the first anniversary of the issuance of the
Notes. The number of shares of Common Stock initially issuable upon exercise of
all of the Warrants shall be equal to 23% of the total number of shares of
Common Stock issuable upon conversion of the original principal amount of all of
the Notes which are issued. The Warrants shall expire on the date which is the
earlier of (a) five (5) years following the Closing Date (as hereinafter
defined) and (b) thirty (30) days after delivery of audited financial statements
of the Company for certain fiscal year that shows that the consolidated net
income of the Company and its subsidiaries exceeded $20 million for such fiscal
year and consolidated net income of the Company and its subsidiaries per share
on a fully diluted basis exceeded $.26 per share, which amount shall be subject
to adjustment for the issuance of additional shares of the Company.  The number
of Units and the aggregate purchase price of such Units being purchased by each
Purchaser are set forth opposite such Purchaser’s name on Exhibit C hereto. The
Company and the Purchasers are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”) or Section 4(2) of the
Securities Act.
 
1

--------------------------------------------------------------------------------


 
Section 1.2     Conversion Shares.  The Company has authorized and has reserved
and covenants to continue to reserve, free of preemptive rights and other
similar contractual rights of stockholders, a number of shares of Common Stock
equal to the number of shares of Common Stock as shall from time to time be
sufficient to effect the conversion of all of the Notes and exercise of all of
the Warrants then outstanding. Any shares of Common Stock issuable upon
conversion of the Notes and exercise of the Warrants (and such shares when
issued) are herein referred to as the “Conversion Shares” and the “Warrant
Shares”, respectively. The Notes, the Conversion Shares and the Warrant Shares
are sometimes collectively referred to as the “Securities”.
 
Section 1.3     Purchase Price and Closing.  Subject to the terms and conditions
hereof, the Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers, severally but
not jointly, agree to purchase the Units for an aggregate purchase price of
$500,000, or $10,000 per Unit (the “Purchase Price”). The closing of the
purchase and sale of the Units to be acquired by the Purchasers from the Company
under this Agreement shall take place at the offices of Guzov Ofsink, LLC, 600
Madison Avenue, 14th Floor, New York, New York 10022 (the “Closing”) at 10:00
a.m., New York time on such date as the Purchasers and the Company may agree
upon; provided, that all of the conditions set forth in Article IV hereof and
applicable to the Closing shall have been fulfilled or waived in accordance
herewith (the “Closing Date”). Subject to the terms and conditions of this
Agreement, at the Closing the Company shall deliver or cause to be delivered to
each Purchaser (i) a Note in the principal amount set forth opposite the name of
such Purchaser on Exhibit C hereto, (ii) a Warrant to purchase the number of
shares of Common Stock as is set forth opposite the name of such Purchaser on
Exhibit C attached hereto, and (iii) any other documents required to be
delivered pursuant to Article IV hereof. At the Closing, each Purchaser shall
deliver its Purchase Price by wire transfer to the Company’s designated account.
 
Section 1.4     Share Exchange Transaction.  The parties acknowledge that
immediately prior to the consummation of the transaction contemplated by this
Agreement, the Company will issue shares of its Common Stock to BEFUT
International Co., Limited, a company incorporated in the British Virgin Islands
(“BVI Co”), pursuant to that certain Exchange Agreement dated as of the date
hereof by and among the Company and BVI Co (the “Reverse Merger”). Upon the
consummation of the Reverse Merger, Hongkong BEFUT Co., Limited, a company
incorporated in Hong Kong (“Hongkong Befut”), will become an indirect
wholly-owned subsidiary of the Company which owns Befut Electric (Dalian) Co.,
Ltd. (“WFOE”), a company incorporated under the laws of the People’s Republic of
China (the “PRC”). The parties further acknowledge that WFOE has entered into a
series of agreements that establishes an exclusive business relationship with
Dalian Befut Wire & Cable Manufacturing Co., Ltd. (“Dalian Befut”), a company
incorporated under the laws of the PRC.
 
ARTICLE II
 
Representations and Warranties
 
Section 2.1    Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Purchasers, as of the date hereof and the
Closing Date (except as set forth on the Schedule of Exceptions attached hereto
with each numbered Schedule corresponding to the section number herein), as
follows:
 
2

--------------------------------------------------------------------------------


 
(a)     Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect (as defined in Section 2.1(c)
hereof) on the Company’s financial condition.
 
(b)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement, the Notes and the
Warrants (collectively, the “Transaction Documents”) and to issue and sell the
Units, the Notes, the Warrants, the Conversion Shares, and the Warrant Shares in
accordance with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company.
The other Transaction Documents will be duly executed and delivered by the
Company at or prior to the Closing. Each of the Transaction Documents
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
(c)     Capitalization. The authorized capital stock of the Company as of the
date hereof is set forth on Schedule 2.1(c) hereto. All of the outstanding
shares of the Common Stock have been duly and validly authorized. Except as
contemplated by the Transaction Documents or as set forth on Schedule 2.1(c)
hereto, no shares of Common Stock are entitled to preemptive rights or
registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into, any shares of capital stock of the
Company. Except as contemplated by the Transaction Documents, there are no
contracts, commitments, understandings, or arrangements by which the Company is
or may become bound to issue additional shares of the capital stock of the
Company or options, securities or rights convertible into shares of capital
stock of the Company. Except as contemplated by the Transaction Documents or as
set forth on Schedule 2.1(c) hereto, the Company is not a party to any agreement
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities. The Company is not a party to, and it has no
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of the Company. The offer and sale of all capital stock,
convertible securities, rights, warrants, or options of the Company issued prior
to the Closing complied with all applicable United States Federal and state
securities laws, and no stockholder has a right of rescission or claim for
damages with respect thereto which would have a Material Adverse Effect (as
defined below). The Company has furnished or made available to the Purchasers
true and correct copies of the Company’s Articles of Incorporation as in effect
on the date hereof (the “Articles”), and the Company’s Bylaws as in effect on
the date hereof (the “Bylaws”). For the purposes of this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, operations,
properties, or financial condition of the Company, its subsidiaries and Dalian
Befut and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its obligations under this Agreement in any material respect.
 
3

--------------------------------------------------------------------------------


 
(d)     Issuance of Shares. The Units, the Notes and the Warrants to be issued
at the Closing have been duly authorized by all necessary corporate action. When
the Conversion Shares and the Warrant Shares are issued in accordance with the
terms of the Notes and the Warrants, respectively, such shares will be duly
authorized by all necessary corporate action and validly issued and outstanding,
fully paid and nonassessable, and the holders shall be entitled to all rights
accorded to a holder of Common Stock.
 
(e)     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) violate any provision of
the Company’s Articles or By-laws, (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, charge or encumbrance of any nature
on any property of the Company under any agreement or any commitment to which
the Company is a party or by which the Company is bound or by which any of its
respective properties or assets are bound, or (iv) result in a violation of any
Federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including Federal and state securities laws and regulations) applicable
to the Company or any of its subsidiaries or by which any property or asset of
the Company or any of its subsidiaries are bound or affected, except, in all
cases other than violations pursuant to clauses (i) and (iv) above, for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect.  The business of the Company, its subsidiaries and Dalian Befut
is not being conducted in violation of any laws, ordinances or regulations of
any governmental entity, except for possible violations which singularly or in
the aggregate do not and will not have a Material Adverse Effect.  The Company
is not required under Federal, state or local law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under the Transaction Documents, or issue and sell the
Notes, the Warrants, the Conversion Shares and the Warrant Shares in accordance
with the terms hereof or thereof (other than (x) any consent, authorization or
order that has been obtained as of the date hereof, (y) any filing or
registration that has been made as of the date hereof or (z) any filings which
may be required to be made by the Company with the Commission or state
securities administrators subsequent to the Closing; provided, that, for
purposes of the representation made in this sentence, the Company is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Purchasers herein.
 
4

--------------------------------------------------------------------------------


 
(f)      Commission Documents, Financial Statements. The Company is currently
subject to the reporting requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has not provided to the Purchasers any
material non-public information or other information which, according to
applicable law, rule or regulation, was required to have been disclosed publicly
by the Company, but which has not been so disclosed, other than with respect to
the transactions contemplated by this Agreement. The Dalian Befut Financial
Statements (as defined in Section 4.2(o) hereof) comply in all material respects
with United States General Accepted Accounting Principles.
 
(g)     Subsidiaries. Schedule 2.1(g), which shall be delivered to the
Purchasers and attached hereto on the Closing Date hereto shall sets forth each
subsidiary of the Company, as of the Closing Date and show the jurisdiction of
its incorporation or organization and showing the percentage of each person’s
ownership. For the purposes of this Agreement, “subsidiary” shall mean any
corporation or other entity of which at least a majority of the securities or
other ownership interest having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other subsidiaries. As of the Closing Date, all of the outstanding shares
of capital stock of each subsidiary will have been duly authorized and validly
issued, and will be fully paid and nonassessable. Other than as contemplated by
the Transaction Documents, as of the Closing Date there will be no outstanding
preemptive, conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any subsidiary for the purchase or acquisition of
any shares of capital stock of such subsidiary or any other securities
convertible into, exchangeable for or evidencing the rights to subscribe for any
shares of such capital stock. Other than as contemplated by the Transaction
Documents, the Company is not presently subject to, and as of the Closing Date,
neither the Company nor any subsidiary of the Company, will be subject to, any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of the capital stock of any subsidiary or any convertible
securities, rights, warrants or options of the type described in the preceding
sentence. The Company has no knowledge of any agreement restricting the voting
or transfer of any shares of the capital stock of the Company or any subsidiary.
For the purposes of this Agreement, “Group Companies” means the Company, its
subsidiaries, Dalian Befut and its subsidiary.
 
(h)     No Undisclosed Liabilities. Group Companies do not have any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in their ordinary course of business .
 
(i)      No Undisclosed Events or Circumstances. To the Company’s knowledge, no
event or circumstance has occurred or exists with respect to Group Companies or
their respective businesses, properties, prospects, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company, but which has not been so publicly
announced or disclosed.
 
(j)      Indebtedness. Schedule 2.1(k) sets forth all outstanding secured and
unsecured Indebtedness of Group Companies, or for which Group Companies have
commitments. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed in excess of $50,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $25,000 due under leases required to be
capitalized in accordance with GAAP. Except as set forth in Schedule 2.1(k),
none of the Group Companies is in default with respect to any Indebtedness.
 
5

--------------------------------------------------------------------------------


 
(k)     Title to Assets. Each of the Group Companies has good and marketable
title to all of its real and personal property free and clear of any mortgages,
pledges, charges, liens, security interests or other encumbrances, all
properties and assets purportedly owned or used by it or necessary for the
conduct of its business as currently conducted, except for those disclosed in
Schedule 2.1(l). All leases of the Company and each of its Intended Subsidiaries
are valid and subsisting and in full force and effect.
 
(l)      Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Group Companies, threatened against Group
Companies which questions the validity of this Agreement or any of the other
Transaction Documents or the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto. There is no action,
suit, claim, investigation, arbitration, alternate dispute resolution proceeding
or any other proceeding pending or, to the knowledge of the Company, threatened,
against or involving Group Companies, any subsidiary or any of their respective
properties or assets. There are no outstanding orders, judgments, injunctions,
awards or decrees of any court, arbitrator or governmental or regulatory body
against Group Companies or any executive officers or directors of the Group
Companies in their capacities as such.
 
(m)    Compliance with Law. The business of Group Companies has been and is
presently being conducted in material compliance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances. Group
Companies have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business in all material respects as now being conducted by them
unless the failure to possess such franchises, permits, licenses, consents and
other governmental or regulatory authorizations and approvals, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
(n)     Taxes. Each of Group Companies has accurately prepared and filed all
federal, state and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company and Dalian Befut for all current taxes
and other charges to which the Company or Dalian Befut is subject and which are
not currently due and payable. None of the federal income tax returns of the
Company has been audited by the Internal Revenue Service. The Company has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against Group Companies for any period, nor of any basis for any such
assessment, adjustment or contingency.
 
(o)     Certain Fees. Except as set forth on Schedule 2.1(o) hereto, no brokers,
finders or financial advisory fees or commissions will be payable by the Company
or any subsidiary or any Purchaser with respect to the transactions contemplated
by this Agreement and the other Transaction Documents.
 
6

--------------------------------------------------------------------------------


 
(p)     Disclosure. Neither this Agreement nor the Schedules hereto nor any
other documents, certificates or instruments furnished to the Purchasers by or
on behalf of the Company or any Subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, taken as a whole and in the light of the circumstances under
which they were made herein or therein, not false or misleading.
 
(q)     Operation of Business. The Company and each of its Subsidiaries owns or
possesses all patents, trademarks, domain names (whether or not registered) and
any patentable improvements or copyrightable derivative works thereof, websites
and intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others, except where the failure to so
own or possess would not have a Material Adverse Effect.
 
(r)      Environmental Compliance. Since their  inception,  neither none of the
Group Companies  has been,  in  violation of any applicable law relating to
the  environment or  occupational  health and safety, where
such  violation  would have a material  adverse effect on their business or
financial  condition.  Each of the Group Companies has operated all facilities
and properties owned, leased or operated by it in material compliance with the
Environmental Laws. “Environmental Laws” shall mean all applicable laws relating
to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. The Group Companies have all necessary governmental approvals
required under all Environmental Laws and used in their respective businesses.
The Group Companies are also in compliance with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws. There are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Group Companies that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
7

--------------------------------------------------------------------------------


 
(s)     Books and Record Internal Accounting Controls. The books and records of
the Group Companies, as applicable, accurately reflect in all material respects
the information relating to their business, the location and collection of their
assets, and the nature of all transactions giving rise to the obligations or
accounts receivable of the Group Companies. The Group Companies, as applicable,
maintain a system of internal accounting controls sufficient, in their judgment,
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.
 
(t)      Material Agreements. Except as set forth under Schedule 2.1 (t), none
of the Group Companies is a party to any written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement, a copy of which would be
required to be filed with the Commission as an exhibit to a registration
statement on Form S-1 (collectively, the “Material Agreements”) if the Company
or such subsidiary were registering securities under the Securities Act.  The
Group Companies have in all material respects performed all the obligations
required to be performed by them to date under the foregoing agreements, have
received no notice of default and are not in default under any Material
Agreement now in effect the result of which would cause a Material Adverse
Effect. Except as restricted under applicable laws and regulations, the
incorporation documents, certificates of designations or the Transaction
Documents, no written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement of the Company or any of its Intended
Subsidiaries limits or shall limit the payment of interest on the Notes or
dividends on the Company’s Common Stock.
 
(u)     Transactions with Affiliates. Except as set forth in the Transaction
Documents or the OEM Agreements (as defined in Section 2.1(gg)(i) below) there
are no loans, leases, agreements, contracts, royalty agreements, management
contracts or arrangements or other continuing transactions between (a) the
Company or any Subsidiary on the one hand, and (b) on the other hand, any
officer, employee, consultant or director of the Company, or any of its Intended
Subsidiaries, or any person owning any capital stock of the Company or any
Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder.
 
(v)     Securities Act of 1933. Assuming the accuracy of the representations of
the Purchasers set forth in Section 2.2 (d)-(h) hereof, the Company has complied
and will comply with all applicable federal and state securities laws in
connection with the offer, issuance and sale of the Notes and the Warrants
hereunder. Neither the Company nor anyone acting on its behalf, directly or
indirectly, has or will sell, offer to sell or solicit offers to buy any of the
Units, the Notes, the Warrants or similar securities to, or solicit offers with
respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Units, the Notes and
the Warrants in violation of the registration provisions of the Securities Act
and applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Units, the Notes and the Warrants.
 
8

--------------------------------------------------------------------------------


 
(w)    Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D, no authorization, consent, approval,
license, exemption of, filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution or
delivery of the Units, the Notes and the Warrants, or for the performance by the
Company of its obligations under the Transaction Documents.
 
(x)     Employees. Except as set forth on Schedule 2.1(x), none of the Group
Company has any collective bargaining arrangements or agreements covering any of
its employees. None of the Group Companies has any employment contract,
agreement regarding proprietary information, non-competition agreement,
non-solicitation agreement, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company or such Subsidiary.
 
(y)     Absence of Certain Developments. Since December 31, 2008, none of the
Group Companies has:
 
  (i)          issued any stock, bonds or other corporate securities or any
rights, options or warrants with respect thereto;
 
  (ii)         borrowed any amount or incurred or become subject to any
liabilities (absolute or contingent) except current liabilities incurred in the
ordinary course of business which are comparable in nature and amount to the
current liabilities incurred in the ordinary course of business during the
comparable portion of its prior fiscal year, as adjusted to reflect the current
nature and volume of the Company’s or such Subsidiary’s business;
 
  (iii)       discharged or satisfied any lien or encumbrance or paid any
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business;
 
  (iv)       declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock;
 
  (v)        sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, except in the ordinary course of business;
 
  (vi)       sold, assigned or transferred any patent rights, trademarks, trade
names, copyrights, trade secrets or other intangible assets or intellectual
property rights, or disclosed any proprietary confidential information to any
person except to customers in the ordinary course of business or to the
Purchasers or their representatives;
 
  (vii)      suffered any substantial losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;
 
9

--------------------------------------------------------------------------------


 
  (viii)     made any changes in employee compensation, except in the ordinary
course of business and consistent with past practices;
 
  (ix)        made capital expenditures or commitments therefore that aggregate
in excess of $50,000;
 
  (x)         entered into any other transaction other than in the ordinary
course of business, or entered into any other material transaction, whether or
not in the ordinary course of business;
 
  (xi)        made charitable contributions or pledges in excess of $10,000;
 
  (xii)       suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;
 
  (xiii)      experienced any material problems with labor or management in
connection with the terms and conditions of their employment;
 
  (xiv)      effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its Intended Subsidiaries, taken
as a whole; or
 
  (xv)       entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(z)     Public Utility Holding Company Act and Investment Company Act Status.
The Company is not a “holding company” or a “public utility company” as such
terms are defined in the Public Utility Holding Company Act of 1935, as amended.
The Company is not, and as a result of and immediately upon the Closing will not
be, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.
 
(aa)   ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its Intended Subsidiaries which is or would be materially adverse to the Company
and its Intended Subsidiaries, taken as a whole. The execution and delivery of
this Agreement and the other Transaction Documents and the issuance and sale of
the Units, the Notes and the Warrants will not involve any transaction which is
subject to the prohibitions of Section 406 of ERISA or in connection with which
a tax could be imposed pursuant to Section 4975 of the Internal Revenue Code of
1986, as amended, provided, that, if any of the Purchasers, or any person or
entity that owns a beneficial interest in any of the Purchasers, is an “employee
pension benefit plan” (within the meaning of Section 3(2) of ERISA) with respect
to which the Company is a “party in interest” (within the meaning of Section
3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 2.1(bb), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.
 
10

--------------------------------------------------------------------------------


 
(bb)   Dilutive Effect. The Company understands and acknowledges that it has an
obligation to issue Conversion Shares upon conversion of the Notes in accordance
with this Agreement and to issue the Warrant Shares upon the exercise of the
Warrants in accordance with this Agreement and the Warrants regardless of the
dilutive effect that such issuance may have on the ownership interest of other
stockholders of the Company.
 
(cc)   No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the Notes and
Warrants pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates take any action or steps that would cause the offering of the
Securities to be integrated with other offerings. The Company does not have any
registration statement pending before the Commission or currently under the
Commission’s review.
 
(dd)  Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents. The Company acknowledges that the
decision of each Purchaser to purchase securities pursuant to this Agreement has
been made by such Purchaser independently of any other purchase and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Intended Subsidiaries which may have made or given by any other Purchaser or
by any agent or employee of any other Purchaser, and no Purchaser or any of its
agents or employees shall have any liability to any Purchaser (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for one of the Purchasers
and such counsel does not represent all of the Purchasers, but only such
Purchaser and the other Purchasers have retained their own individual counsel
with respect to the transactions contemplated hereby.  The Company acknowledges
that it has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by the Purchasers.
 
(ee)   Subject to the consummation of the Share Exchange Transaction, the
Company represents on behalf of Dalian Befut:
 
11

--------------------------------------------------------------------------------


 
  (i)          that Dalian Befut has the legal right, power and authority
(corporate and other) to enter into and perform its obligations under each of
agreements as set forth on Schedule 2.1(ee) (collectively, the “OEM Agreements”)
to which it is a party and has taken all necessary corporate action to authorize
the execution, delivery and performance of, and has authorized, executed and
delivered, each of the OEM Agreements to which WFOE is a party; and each of the
OEM Agreements to which Dalian Befut is a party constitutes a valid and legally
binding obligation of Dalian Befut, enforceable in accordance with its terms,
subject, as to enforceability, to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
 
  (ii)         that Dalian Befut does not own or lease properties or conduct any
business outside of the PRC and that Dalian Befut does not need to be duly
qualified as a foreign corporation for the transaction of business under the
laws of any jurisdiction in which it is not now so qualified.
 
  (iii)        that the execution and delivery by Dalian Befut of, and the
performance by Dalian Befut  of its obligations under, each of the OEM
Agreements to which it is a party and the consummation by Dalian Befut of the
transactions contemplated therein will not: (A) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Dalian Befut is a party or by which Dalian
Befut  is bound or to which any of the properties or assets of Dalian Befut  is
subject; (B) result in any violation of the provisions of the articles of
association or business license of Dalian Befut; and (C) will not result in any
violation of any laws, regulations, rules, orders, decrees, guidelines or
notices of the PRC, except that, with respect to (A) and (C), such conflict,
breach or violation would not reasonably be expected to have a Material Adverse
Effect on Dalian Befut.
 
  (iv)        that each of the OEM Agreements is in proper and enforceable legal
form under the laws of the PRC and to ensure the legality, validity,
enforceability or admissibility in evidence of each of the OEM Agreements in the
PRC, it is not necessary that any such document be filed or recorded with any
court or other authority in the PRC or that any stamp or similar tax be paid on
or in respect of any of the OEM Agreements.
 
Section 2.2      Representations and Warranties of the Purchasers.  Each
Purchaser hereby makes the following representations and warranties to the
Company as of the date hereof and Closing Date, with respect solely to itself
and not with respect to any other Purchaser:
 
(a)     Organization and Good Standing of the Purchasers. If the Purchaser is an
entity, such Purchaser is a corporation, partnership or limited liability
company duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.
 
12

--------------------------------------------------------------------------------


 
(b)     Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and each of the other
Transaction Documents to which such Purchaser is a party and to purchase the
Notes and Warrants being sold to it hereunder. The execution, delivery and
performance of this Agreement and each of the other Transaction Documents to
which such Purchaser is a party by such Purchaser and the consummation by it of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders, or
partners, as the case may be, is required. This Agreement and each of the other
Transaction Documents to which such Purchaser is a party has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
thereof.
 
(c)     No Conflicts. The execution, delivery and performance of this Agreement
and each of the other Transaction Documents to which such Purchaser is a party
and the consummation by such Purchaser of the transactions contemplated hereby
and thereby or relating hereto do not and will not (i) result in a violation of
such Purchaser’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement or any other Transaction Document to
which such Purchaser is a party or to purchase the Notes or acquire the Warrants
in accordance with the terms hereof, provided, that for purposes of the
representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
 
(d)     Acquisition for Investment. Each Purchaser is acquiring the Units, and
the underlying Notes and the Warrants solely for its own account for the purpose
of investment and not with a view to or for sale in connection with
distribution. Each Purchaser does not have a present intention to sell the Notes
or the Warrants, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of the Notes or the Warrants to or through
any person or entity. Each Purchaser acknowledges that it is able to bear the
financial risks associated with an investment in the Notes and the Warrants and
that it has been given full access to such records of the Group Companies and to
the officers of the Group Companies and received such information as it has
deemed necessary or appropriate to conduct its due diligence investigation and
has sufficient knowledge and experience in investing in companies similar to the
Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company.  Each Purchaser
further acknowledges that such Purchaser understands the risks of investing in
companies domiciled and/or which operate primarily in the People’s Republic of
China and that the purchase of the Notes and Warrants involves substantial
risks.
 
(e)     Status of Purchasers. Each Purchaser is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act. Such Purchaser is
not required to be registered as a broker-dealer under Section 15 of the
Exchange Act and such Purchaser is not a broker-dealer, nor an affiliate of a
broker-dealer.
 
13

--------------------------------------------------------------------------------


 
(f)      Opportunities for Additional Information. Each Purchaser acknowledges
that such Purchaser has had the opportunity to ask questions of and receive
answers from, or obtain additional information from, the executive officers of
the Company concerning the financial and other affairs of the Company.  In
making the decision to invest in the Company and its business, each Purchaser
hereby acknowledges that such Purchaser has relied solely upon the Dalian Befut
Financial Statements and other written information provided to such Purchaser by
the Group Companies.
 
(g)     No General Solicitation. Each Purchaser acknowledges that the Units were
not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.
 
(h)     Rule 144. Such Purchaser understands that the Notes, the Conversion
Shares and Warrant Shares must be held indefinitely unless such Securities are
registered under the Securities Act or an exemption from registration is
available. Such Purchaser acknowledges that such Purchaser is familiar with Rule
144 of the rules and regulations of the Commission, as amended, promulgated
pursuant to the Securities Act (“Rule 144”), and that such person has been
advised that Rule 144 permits resales only under certain circumstances. Such
Purchaser understands that to the extent that Rule 144 is not available, such
Purchaser will be unable to sell any Securities without either registration
under the Securities Act or the existence of another exemption from such
registration requirement.
 
(i)      General. Such Purchaser understands that the Notes and Warrants are
being offered and sold in reliance on a transactional exemption from the
registration requirement of Federal and state securities laws and the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Notes and Warrants.
 
(j)      Independent Investment. No Purchaser has agreed to act with any other
Purchaser for the purpose of acquiring, holding, voting or disposing of the
Notes and Warrants purchased hereunder for purposes of Section 13(d) under the
Exchange Act, and each Purchaser is acting independently with respect to its
investment in the Notes and Warrants.
 
(k)     Trading Activities. Each Purchaser agrees that it shall not, directly or
indirectly, engage in any short sales with respect to the Common Stock for a
period of one (1) year following the Closing.
 
(l)      Brokers.  No Purchaser has any knowledge of any brokerage or finder’s
fees or commissions that are or will be payable by the Group Companies to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other person or entity with respect to the transactions
contemplated by this Agreement.
 
14

--------------------------------------------------------------------------------


 
ARTICLE III
 
Covenants
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).
 
Section 3.1     Securities Compliance.  The Company shall notify the Commission
in accordance with their rules and regulations, of the transactions contemplated
by any of the Transaction Documents, including filing a Form D with respect to
the Units, the Notes, Warrants, Conversion Shares and Warrant Shares as required
under Regulation D and applicable “blue sky” laws, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Units, the
Notes, the Warrants, the Conversion Shares and the Warrant Shares to the
Purchasers or subsequent holders.
 
Section 3.2     Registration and Listing.  The Company shall (a) comply in all
respects with its reporting and filing obligations under the Exchange Act  and
(b) not take any action or file any document (whether or not permitted by the
Securities Act or the rules promulgated thereunder) to terminate or suspend its
reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted under the Transaction Documents. The Company will take all
action necessary to continue the quotation or listing of its Common Stock on the
OTC Bulletin Board or other exchange or market on which the Common Stock is
trading. If the Company’s Common Stock is no longer quoted on the OTC Bulletin
Board or listed on an exchange within 12 months after the Closing, then, upon
written demand from a Purchaser the Company shall promptly, and in any event
within thirty (30) days from the date of such written demand, pay to that
Purchaser, an amount equal to that Purchaser’s entire purchase price with an
annual rate of 15% pro rata for the period from the Closing date until the date
paid. Subject to the terms of the Transaction Documents, the Company further
covenants that it will take such further action as the Purchasers may reasonably
request, all to the extent required from time to time to enable the Purchasers
to sell the Notes, Conversion Shares and Warrant Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144 promulgated under the Securities Act, as amended.
 
Section 3.3      Compliance with Laws.  The Company shall comply, and cause each
subsidiary to comply in all material respects, with all applicable laws, rules,
regulations and orders.
 
Section 3.4     Keeping of Records and Books of Account.  The Company shall keep
and cause each subsidiary to keep adequate records and books of account, in
which complete entries will be made in accordance with US GAAP consistently
applied, reflecting all financial transactions of Group Companies, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
 
15

--------------------------------------------------------------------------------


 
Section 3.5      Amendments.  The Company shall not amend or waive any provision
of the Articles or Bylaws of the Company in any way that would adversely affect
the rights of the Notes;
 
Section 3.6     Other Agreements.  The Company shall not enter into any
agreement in which the terms of such agreement would restrict or impair the
right or ability to perform of the obligations by the Company or any subsidiary
under any Transaction Document.
 
Section 3.7     Distributions.  So long as any Notes remain outstanding, the
Company agrees that it shall not (i) declare or pay any dividends or make any
distributions to any holder(s) of Common Stock unless such dividends or
distributions are also simultaneously paid or made to the holders of the Notes
on an as-converted basis or (ii) purchase or otherwise acquire for value,
directly or indirectly, any Common Stock or other equity security of the
Company.
 
Section 3.8     Use of Proceeds.  The net proceeds from the sale of the Units
hereunder shall be used by the Company for working capital and general corporate
purposes and not to redeem any Common Stock or securities convertible,
exercisable or exchangeable into Common Stock or to settle any outstanding
litigation.
 
Section 3.9      Reservation of Shares.  So long as any of the Notes or Warrants
remain outstanding, the Company shall take all action necessary at all times to
have authorized, and reserved for the purpose of issuance, no less than the
aggregate number of shares of Common Stock needed to provide for the issuance of
the Conversion Shares and the Warrant Shares.
 
Section 3.10    Disposition of Assets.  So long as any Notes remain outstanding,
none of the Group Companies shall sell, transfer or otherwise dispose of any of
its properties, assets and rights including, without limitation, its software
and intellectual property, to any person, other than from Dalian Befut to WFOE,
except for (i) sales to customers in the ordinary course of business (ii) sales
or transfers among Group Companies or (iii) otherwise with the prior written
consent of the holders of a majority of the Notes then outstanding.
 
Section 3.11    Reporting Status.  So long as a Purchaser beneficially owns any
of the Securities, the Company shall timely file all reports required to be
filed with the Commission pursuant to the Exchange Act, and the Company shall
not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would permit such termination.
 
Section 3.12    Disclosure of Material Information.  The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information (other than
with respect to the transactions contemplated by this Agreement), unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.
 
16

--------------------------------------------------------------------------------


 
Section 3.13    No Commissions in connection with Conversion of Notes.  In
connection with the conversion of the Notes into Conversion Shares, neither the
Company nor any Person acting on its behalf will take any action that would
result in the Conversion Shares being exchanged by the Company other than with
the then existing holders of the Notes exclusively where no commission or other
remuneration is paid or given directly or indirectly for soliciting the exchange
in compliance with Section 3(a)(9) of the Securities Act.
 
Section 3.14    Reverse Stock Split.   Immediately after the Closing, the
Company will use its best efforts to complete a 1 for 4.07 reverse stock split
(the “Reverse Split”) of the Company’s Common Stock. As a result of the Reverse
Split, the conversion price of the Notes will be multiplied by 4.07, which is to
be $0.65.
 
ARTICLE IV

 
CONDITIONS
 
Section 4.1      Conditions Precedent to the Obligation of the Company to Sell
the Notes and Warrants.  The obligation hereunder of the Company to issue and
sell the Units, and the underlying Notes and the Warrants to the Purchasers is
subject to the satisfaction or waiver, at or before the Closing, of each of the
conditions set forth below. These conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion.
 
(a)     Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser in this Agreement and each of
the other Transaction Documents to which such Purchaser is a party shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.
 
(b)     Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.
 
(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d)     Delivery of Purchase Price. The Purchase Price for the Units, the Notes
and Warrants has been delivered to the escrow agent pursuant to the Escrow
Agreement.
 
(e)     Delivery of Transaction Documents. The Transaction Documents to which
the Purchasers are parties have been duly executed and delivered by the
Purchasers to the Company.
 
17

--------------------------------------------------------------------------------


 
(f)      Share Exchange Transaction. Immediately prior to the Closing, the
Reverse Merger shall have been consummated.
 
Section 4.2      Conditions Precedent to the Obligation of the Purchasers to
Purchase the Units.  The obligation hereunder of each Purchaser to acquire and
pay for the Units is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for
each Purchaser’s sole benefit and may be waived by such Purchaser at any time in
its sole discretion.
 
(a)     Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all respects as of the date
when made and as of the Closing Date as though made at that time (except for
representations and warranties that are expressly made as of a particular date),
which shall be true and correct in all respects as of such date.
 
(b)     Performance by the Company. The Company shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing.
 
(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d)     No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(e)     Opinions of Counsel, Etc. At the Closing, the Purchasers shall have
received an opinion of counsel to the Company, in substantially the form of
Exhibit F-1 hereto, and such other certificates and documents as the Purchasers
or its counsel shall reasonably require incident to the Closing.
 
(f)      Certificates. The Company shall have executed and delivered to the
Purchasers the certificates (in such denominations as such Purchaser shall
request) for the Notes and the Warrants being acquired by such Purchaser at the
Closing (in such denominations as such Purchaser shall request) to such address
set forth next to each Purchasers name on Exhibit C hereto.
 
(g)     Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the “Resolutions”).
 
18

--------------------------------------------------------------------------------


 
(h)     Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Notes and the exercise of the Warrants, a
number of shares of Common Stock equal to the aggregate number of Conversion
Shares issuable upon conversion of the Notes issued or to be issued pursuant to
this Agreement and the number of Warrant Shares issuable upon exercise of the
number of Warrants issued or to be issued pursuant to this Agreement.
 
(i)      Secretary’s Certificate. The Company shall have delivered to such
Purchaser a secretary’s certificate, dated as of the Closing Date, as to (i) the
Resolutions, (ii) the Articles and (iii) the By-laws, each as in effect at the
Closing, and (iv) the authority and incumbency of the officers of the Company
executing the Transaction Documents and any other documents required to be
executed or delivered in connection therewith.
 
(j)      Officer’s Certificate. The Company shall have delivered to the
Purchasers a certificate of an executive officer of the Company, dated as of the
Closing Date, confirming the accuracy of the Company’s representations,
warranties and covenants as of the Closing Date and confirming the compliance by
the Company with the conditions precedent set forth in this Section 4.2 as of
the Closing Date.
 
(k)     Material Adverse Effect. No Material Adverse Effect shall have occurred
at or before the Closing Date.
 
(l)      Share Exchange Transaction. Immediately prior to the Closing, the
Reverse Merger shall have been consummated.
 
(m)    Financial Statements. No later than the fifth Business Day prior to the
Closing Date, the Company shall have delivered to the Purchasers the audited
financial statements of Dalian Befut for the fiscal years ended June 30, 2008
audited by U.S. Certified Public Accountants (the “Dalian Befut Financial
Statements”), which shall be acceptable to the Purchasers.
 
(n)     Capitalization Table. No later than the third Business Day prior to the
Closing Date, the Company shall have delivered to each of the Purchasers a
capitalization table setting forth (i) its capitalization, on a fully diluted
basis immediately prior to the Closing and (ii) its pro forma capitalization, on
a fully diluted basis, giving effect to the consummation of the transactions
contemplated by this Agreement.  In each case, the table shall list all
outstanding options, warrants and other securities convertible into equity of
the Company.
 
ARTICLE V
 
Legend
 
Section 5.1      Legend.  Each certificate representing the Notes and the
Warrants, and, if appropriate, securities issued upon conversion thereof, shall
be stamped or otherwise imprinted with a legend substantially in the following
form (in addition to any legend required by applicable state securities or “blue
sky” laws):
 
19

--------------------------------------------------------------------------------


 
THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
The Company agrees to reissue certificates representing any of the Conversion
Shares and the Warrant Shares, without the legend set forth above if at such
time, prior to making any transfer of any such securities, such holder thereof
shall give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request. Such proposed
transfer and removal will not be effected until: (a) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that the registration of the Conversion Shares or the Warrant Shares
under the Securities Act is not required in connection with such proposed
transfer, (ii) a registration statement under the Securities Act covering such
proposed disposition has been filed by the Company with the Commission and has
become effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration or qualification
under the securities or “blue sky” laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or “blue sky” laws has been effected or a valid exemption
exists with respect thereto. The Company will respond to any such notice from a
holder within five (5) business days. In the case of any proposed transfer under
this Section 5.1, the Company will use reasonable efforts to comply with any
such applicable state securities or “blue sky” laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Company. The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement. Whenever a certificate representing the Conversion Shares or
Warrant Shares is required to be issued to a Purchaser without a legend, in lieu
of delivering physical certificates representing the Conversion Shares or
Warrant Shares (provided that a registration statement under the Securities Act
providing for the resale of the Warrant Shares and Conversion Shares is then in
effect), the Company may cause its transfer agent to electronically transmit the
Conversion Shares or Warrant Shares to a Purchaser by crediting the account of
such Purchaser or such Purchaser’s Prime Broker with the Depository Trust
Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system
(to the extent not inconsistent with any provisions of this Agreement).
 
20

--------------------------------------------------------------------------------


 
ARTICLE VI
 
Indemnification
 
Section 6.1      General Indemnity.  The Company agrees to indemnify and hold
harmless the Purchasers (and their respective directors, officers, managers,
partners, members, shareholders, affiliates, agents, successors and assigns)
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Purchasers as a result of any inaccuracy in
or breach of the representations, warranties or covenants made by the Company
herein.  Each Purchaser severally, but not jointly, agrees to indemnify and hold
harmless the Company and its directors, officers, affiliates, agents, successors
and assigns from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by the Company as a result
of any inaccuracy in or breach of the representations, warranties or covenants
made by such Purchaser herein.  The maximum aggregate liability of each
Purchaser pursuant to its indemnification obligations under this Article VII
shall not exceed the portion of the Purchase Price paid by such Purchaser
hereunder.
 
Section 6.2      Indemnification Procedure.  Any party entitled to
indemnification under this Article VI (an “indemnified party”) will give written
notice to the indemnifying party of any matters giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VI, except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any action, proceeding or claim is brought against an
indemnified party in respect of which indemnification is sought hereunder, the
indemnifying party shall be entitled to participate in and, unless in the
reasonable judgment of the indemnified party a conflict of interest between it
and the indemnifying party may exist with respect of such action, proceeding or
claim, to assume the defense thereof with counsel reasonably satisfactory to the
indemnified party. In the event that the indemnifying party advises an
indemnified party that it will contest such a claim for indemnification
hereunder, or fails, within thirty (30) days of receipt of any indemnification
notice to notify, in writing, such person of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
indemnified party may, at its option, defend, settle or otherwise compromise or
pay such action or claim. In any event, unless and until the indemnifying party
elects in writing to assume and does so assume the defense of any such claim,
proceeding or action, the indemnified party’s costs and expenses arising out of
the defense, settlement or compromise of any such action, claim or proceeding
shall be losses subject to indemnification hereunder. The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim. The indemnifying
party shall keep the indemnified party fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. If
the indemnifying party elects to defend any such action or claim, then the
indemnified party shall be entitled to participate in such defense with counsel
of its choice at its sole cost and expense. The indemnifying party shall not be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent. Notwithstanding anything in this Article VI to the
contrary, the indemnifying party shall not, without the indemnified party’s
prior written consent, settle or compromise any claim or consent to entry of any
judgment in respect thereof which imposes any future obligation on the
indemnified party or which does not include, as an unconditional term thereof,
the giving by the claimant or the plaintiff to the indemnified party of a
release from all liability in respect of such claim. The indemnification
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party irrevocably agrees to refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification. The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
21

--------------------------------------------------------------------------------


 
ARTICLE VII
 
Miscellaneous
 
Section 7.1      Fees and Expenses.  Except as otherwise set forth in this
Agreement and the other Transaction Documents, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall also pay all reasonable fees and expenses incurred by the Purchasers in
connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all reasonable attorneys’
fees and expenses, but only if the Purchasers are successful in any litigation
or arbitration relating to such enforcement.
 
Section 7.2      Capital Contribution.  No later than May 11, 2009, the Company
shall cause the contribution of no less than $450,000 (15% to the registered
capital of WFOE) by Hongkong BEFUT, Co., Ltd., its indirect wholly owed
subsidiary, to WFOE.
 
Section 7.3       Specific Enforcement, Consent to Jurisdiction.
 
(a)     The Company and the Purchasers acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Transaction Documents were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or the other Transaction Documents
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
22

--------------------------------------------------------------------------------


 
(b)     Each of the Company and the Purchasers (i) hereby irrevocably submits to
the jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 7.3
shall affect or limit any right to serve process in any other manner permitted
by law.
 
Section 7.4      Entire Agreement; Amendment.  This Agreement and the other
Transaction Documents contains the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Purchasers makes any representations, warranty, covenant or undertaking with
respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least fifty percent (50%) of the Notes then outstanding, and
no provision hereof may be waived other than by an a written instrument signed
by the party against whom enforcement of any such amendment or waiver is sought.
No such amendment shall be effective to the extent that it applies to less than
all of the holders of the Notes then outstanding. No consideration shall be
offered or paid to any person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
is also offered to all of the parties to the Transaction Documents or holders of
Notes, as the case may be.
 
Section 7.5      Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telex (with correct answer back
received), telecopy or facsimile at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:
 
If to the Company:


Frezer, Inc.
Address:
No. 90-1 Hongji Street
Xigang District Dalian City
Liaoning Province, PRC, 116011
Attn: Hongbo Cao
Telephone: 0411-83678755
Fax:  0411-83670955


23

--------------------------------------------------------------------------------


 
with copies to:
Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attention:  Elizabeth Chen, Esq.
Tel. No.:  (212) 371-8008, ext. 107
Fax No.:  (212) 688-7273
 
If to any Purchaser:     At the address of such Purchaser set forth on Exhibit A
to this Agreement.
 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 7.6      Waivers.  No waiver by either party of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provisions,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.
 
Section 7.7       Headings.  The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.8       Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns.
 
Section 7.9      No Third Party Beneficiaries.  This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.10    Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
Section 7.11    Survival.  The representations and warranties of the Company and
the Purchasers shall survive the execution and delivery hereof and the Closings
hereunder for a period of two years following the Closing Date.
 
Section 7.12    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 
24

--------------------------------------------------------------------------------


 
Section 7.13    Publicity.  The Company agrees that it will not disclose, and
will not include in any public announcement, the name of the Purchasers without
the consent of the Purchasers unless and until such disclosure is required by
law or applicable regulation, and then only to the extent of such requirement.
 
Section 7.14    Severability.  The provisions of this Agreement and the
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the Transaction Documents
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement or the Transaction
Documents and such provision shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
Section 7.15    Further Assurances.  From and after the date of this Agreement,
upon the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Notes,
the Conversion Shares, the Warrants, the Warrant Shares and the other
Transaction Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
25

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.


Frezer, Inc.
 
By:  
   
Name:  Hongbo Cao
 
Title:  President and Chief Executive Officer
   
PURCHASERS
   
By:
   
Name:  Yong Li
       
By:
   
Name:  Yuming Ning
       
By:
   
Name:  Chunying Diao
       
By:
   
Name:  Yining Xia

 
26

--------------------------------------------------------------------------------


 
EXHIBIT A TO THE
SECURITIES PURCHASE AGREEMENT
______________________________________________
FORM OF CONVERTIBLE PROMISSORY NOTE


 
27

--------------------------------------------------------------------------------


 
EXHIBIT B TO THE
SECURITIES PURCHASE AGREEMENT
_________________________________________________
 
FORM OF WARRANT


28

--------------------------------------------------------------------------------


 
EXHIBIT C- TO THE
SECURITIES PURCHASE AGREEMENT
_______________________________________________
 
LIST OF PURCHASERS
 
Name 
 
Number of
Units/Notes
(Principal
Amount for each
Unit is $10,000)
   
Number of
Warrants
   
Purchase Price
                     
Yong Li
    10       144,015     $ 100,000                            
Yuming Ning
    10       144,015     $ 100,000                            
Chunying Diao
    13       187,220     $ 130,000                            
Yining Xia
    17       244,826     $ 170,000                            
Total
    50       720,076     $ 500,000  



29

--------------------------------------------------------------------------------


 
EXHIBIT F-1 TO THE
 
SECURITIES PURCHASE AGREEMENT
__________________________________________
 
FORM OF OPINION OF COUNSEL


30

--------------------------------------------------------------------------------


 
EXHIBIT F-2 TO THE
 
SECURITIES PURCHASE AGREEMENT
__________________________________________
 
FORM OF OPINION OF PRC COUNSEL TO WFOE AND DALIAN BEFUT
 
31

--------------------------------------------------------------------------------


 
 
Disclosure Schedules to Securities Purchase Agreement dated March 13, 2009 by
and among Frezer, Inc, a Nevada corporation (the “Company”), and each of the
Purchasers of Units whose names are set forth on Exhibit A hereto.


Schedule 2.1(a)
Organization, Good Standing and Power.


Subsidiaries of Frezer, Inc. after giving effect to the Reverse Merger:


Names
 
Jurisdiction
 
Ownership
BEFUT Corporation (“Befut Nevada”)
 
State of Nevada
 
100% owned by Frezer, Inc.
Hongkong BEFUT Co., Limited (“Befut HongKong”)
 
Hong Kong
 
100% owned by Befut Nevada
Befut Electric (Dalian) Co., Ltd.*
 
P.R. China
 
100% owned by Befut Hongkong



* Dalian Befut Wire & Cable Manufacturing Co., Ltd. (“Dalian Befut”) has entered
three agreements as disclosed in Schedule 2.1 (ee) through which 1) WFOE will
entrust Dalian Befut to manufacture certain of its products on an exclusive
basis. Dalian Befut is the exclusive manufacturer to the WFOE and it shall not
undertake any order from a third party without WFOE’s prior written consent; 2)
WFOE provides all the raw materials and affords related costs, provides design
requirements of the products; 3) WFOE is responsible for marketing and
distributing the products. 4) WFOE shall be permitted to use the intellectual
property rights such as trademark and technologies for the marketing and sale of
the products; and 5) Dalian Befut shall not compete against WFOE for the same or
similar business it has compared to WFOE.


Schedule 2.1(c)


Cap Table of the Company [See an excel sheet to be sent together with this Word
File]


Piggy Back Registration Rights by three sellers of the majority interests of the
Company:


The Company has obligations under the following agreements, commitments and
instruments (Note: Demand Registration Rights as set forth in the agreements
below is terminated prior to the Closing Date.):


REGISTRATION RIGHTS AGREEMENT dated 22nd day of February, 2007, by and among
Frezer, Inc. and KI Equity Partners IV, LLC and amended March 12, 2009.

 
1

--------------------------------------------------------------------------------

 


REGISTRATION RIGHTS AGREEMENT dated 27th day of February, 2007, by and among
Frezer, Inc. and Garisch Financial, Inc. and amended March 12, 2009.


REGISTRATION RIGHTS AGREEMENT dated 27th day of February, 2007, by and among
Frezer, Inc. and Kevin R. Keating and amended March 12, 2009.


Schedule 2.1(g)
Subsidiaries.
See Schedule 2.1(a)


Schedule 2.1(k)
Indebtedness.
None.


Schedule 2.1(l)
Title to Assets.
Please refer to a PDF file regarding the pledge of certain facilities attached.


Schedule 2.1(o)
Certain Fees.
None.


Schedule 2.1(t)
Material Agreements.
See Schedule 2.1(c) regarding the three amendment registration rights agreements
with the three sellers of the majority equity interests of the Company prior to
the Closing Date.


Schedule 2.1 (ee)
List of Agreements between WFOE and Dalian Befut:
 
1、
Original Equipment Manufacturer Agreement, dated February 16, 2009, between the
WFOE and Dalian Befut;

 
2、
Intellectual Property License Agreement, dated February 16, 2009, between the
WFOE and Dalian Befut;

 
3、
Non-Competition Agreement, dated  February 16, 2009, between the WFOE and Dalian
Befut.

 
 
2

--------------------------------------------------------------------------------

 